Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 01, 2022 has been entered.
                                               Status of the Application
2. Claims 1-20 are pending under examination. Claims 1, 5 and 9 have been amended. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow. 
Response to Arguments:
3. The rejection of claims 1-20 under 35 USC 103 as being unpatentable over Li et al. in view of Nikiforov et al. has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walder et al. (US 2015/0307917) in view of Liu et al. (US 2004/0009515).
    Walder et al. teach one or more blocked primers of claims 1, 9-11, 14, each comprising a fluorophore  attached to a nucleotide at the 5’ end and a quencher attached to a blocked nucleotide at the 3’ end; wherein blocked nucleotide is a dideoxynucleotide and quencher is attached to a base of the non-extendable 3’ terminus by covalent linkage (para 0404-0405, table 42); wherein once the 3’ non-extendable blocked nucleotide with the quencher is removed from the 3’ blocked primer by phosphorolysis catalyzed by a polymerase, to generate two products of a 3’ unblocked primer with fluorophore attached at 5’ end or internal nucleotide (first 5’ primer that is not blocked product) and a corresponding blocked nucleotide triphosphate which is labeled with the quencher (first 3’ end blocked primer product), the fluorophore generates a detectable fluorescence signal and wherein the unblocked primer is extended by polymerase (para 0404-0405, 0521: cleavage separates blocked quencher primer product from unblocked 5’ primer fluorophore product) and the multiplex reaction mixture comprises a first (control template) and a second template (target template)  (para 0414-0415, 0433).
       With reference to claims 2, 5-6, 9-10, Walder et al. teach a FAM fluorophore attached at 5’ terminus and a quencher at 3’ terminus of the primer or a FAM fluorophore attached at 3’ terminus and a quencher at 5’ terminus of the primer (para 0405, 0410, table 42, 43, 0153-0154, 0120-0121).
With reference to claim 3, 7, 13, Walder et al. teach that the emission spectrum of fluorophore overlaps with the absorption of the quencher (para 0408-0413).
With reference to claim 4, 8, Walder et al. teach that the fluorophore is located less than 30 bases from the 3’ end ( para 0405, table 42).
With reference to claim 12, Walder et al. teach a non-template control and a target template (para 0414-0415, 0433, 0222).
        With reference to claims 15, 17 and 19, Walder et al. teach that the quencher attached to the base of the non-extendable, blocked nucleotide at 3’ end and the blocked nucleotide is dideoxynulceotide (para 0405). 
    Although Walder et al teach the applicability of blocked primers in pyrophosphorolysis (PAP) activated PCR format (para 0521),  Walder et al. did not specifically teach blocked primers in said PAP amplification.
     Liu et al. teach one or more blocked primers (activatable oligonucleotides) of claims 1-20, comprising a fluorochrome labeled 5’ terminus and a blocked nucleotide at the 3’ end; wherein blocked nucleotide is a dideoxynucleotide and non-extendable 3’ terminus (para 0013, 0021-0027, 0057,  0064) ; wherein once the 3’ non-extendable blocked nucleotide with the quencher is removed from the 3’ blocked primer by phosphorolysis catalyzed by a polymerase, to generate two products of a 3’ unblocked primer with fluorophore attached at 5’ end or internal nucleotide and a corresponding blocked nucleotide triphosphate which is labeled with the quencher the fluorophore generates a detectable fluorescence signal and wherein the unblocked primer is extended by polymerase (para 0021-0027, 0065) . Liu et al. the blocked nucleotide is dideoxynulceotide or an acyclonucleotide (para 0021). 
           It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the blocked primer of Walder et al. with pyrophosphorolysis (PAP) activated PCR amplification as taught by Liu et al. to develop an improved blocked primer. The ordinary person skilled in the art would have motivated to modify the blocked primer of Walder et al. to pyrophosphorolysis activated PCR and have a reasonable expectation of success that the combination would result in an improved sensitive blocked primer because Walder et al. explicitly suggested the applicability of pyrophosphorolysis (PAP) activated PCR format (para 0521) and Liu et al. explicitly taught said PAP amplification using blocked primers which would increase the specificity of amplifying specific target nucleic acids and reduce background signal noise (abstract, 0033, 0307) and such a modification is considered obvious over the cited prior art.
                                                      Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637